Citation Nr: 0304606	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-19 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1995, for the grant of dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
May 1974, at which time he retired with more than 23 years of 
active duty.  He died as a result of lung cancer on October 
26, 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) San Juan, Puerto Rico, Regional Office (RO).  


FINDINGS OF FACT

1.  Following notification from the appellant in an October 
31, 1994, statement that the veteran had died on October 26, 
1994, the RO informed the appellant in November 2, 1994, and 
November 7, 1994, letters of the need to file a claim for 
dependency and indemnity compensation within one year of the 
veteran's death in order to be eligible to such benefit from 
the date of death, or, otherwise benefits could only be paid 
from the date of claim.   An Application for Dependency and 
Indemnity Compensation (VA Form 21-534) and instructions on 
completing a claim for dependency and indemnity compensation 
were included with each November 1994 VA letter to the 
appellant.  

2.  An Application for Burial Benefits (VA Form 21-530) was 
received from the appellant on January 5, 1995, and the 
appellant marked "No" in Box 9 of the form as to whether 
she was claiming that the cause of the veteran's death was 
due to service.  

3.  A completed application for dependency and indemnity 
compensation was received from the appellant on August 28, 
1996.  
CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
1995, for the award of dependency and indemnity compensation 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002) ; 
38 C.F.R. §§ 3.114, 3.400(c)(2) & (p) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she filed a claim for dependency 
and indemnity compensation in October 1994, and that the RO 
acknowledged receipt of that claim in a November 1994 letter.  
She argues that, therefore, the effective date for her award 
of dependency and indemnity compensation should be the date 
of the veteran's death because she filed a claim for 
dependency and indemnity compensation within the first year 
after his death.  The appellant also asserts that she was 
told by someone at the RO in October 1994 that she was not 
entitled to dependency and indemnity benefits.  

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The November 1998 
statement of the case told the appellant of the evidence 
needed to successfully prosecute her claim, i.e., evidence 
that she completed an application for DIC benefits some time 
prior to August 1996.  The appellant indicated in a January 
2002 statement that she had received notification about the 
VCAA, which informed her of what evidence was necessary in 
order for VA to grant her claim.  The Board concludes that 
the appellant had been adequately informed as to the evidence 
needed to substantiate her claim, and, therefore, compliance 
has been met with regard to VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that all pertinent documents relating to the 
appellant's claim are of record.  The appellant has not 
identified any additional records that may still be 
outstanding.  The Board notes that the appellant canceled her 
request for a Travel Board hearing in January 2002.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

The veteran died on October 26, 1994, as a result of small 
cell carcinoma of the left lung, and the appellant notified 
VA of his death in an October 31, 1994, letter.  In November 
2, 1994, and November 7, 1994, letters to the appellant, the 
RO informed her of the need to file a claim for dependency 
and indemnity compensation within one year of the veteran's 
death in order to be eligible to receive dependency and 
indemnity compensation from the date of death, or, otherwise, 
benefits could only be paid from the date of claim.  The 
record reflects that Applications for Dependency and 
Indemnity Compensation (VA Form 21-534) were included in the 
November 2, 1994, and November 7, 1994, letters, along with 
instructions on how to complete a claim for dependency and 
indemnity compensation.  

Of record is a handwritten note to the appellant from her 
child that indicated a belief that the only benefits owed the 
appellant as a result of the veteran's death were the funeral 
expenses and the disability compensation payable to the 
veteran for the first 26 days of October 1994.  

A November 25, 1994, letter from VA to the appellant 
acknowledged receipt of an application for benefits, and 
indicated to her that it was in the process of determining 
whether additional evidence or information was needed.  

Evidence in the claims file indicates that the appellant 
began to receive survivor benefits pension (SBP) from the 
date of the veteran's death and noted that concurrent DIC 
payments should be avoided.  

On an Application for Burial Benefits (VA Form 21-530), 
received from the appellant on January 5, 1995, a handwritten 
notation from the RO indicated that a VA Form 21-534 (an 
Application for Dependency and Indemnity Compensation) was 
returned to her because she had not signed it.  On the 
application, the appellant marked "No" in Box 9 as to 
whether she was claiming that the cause of the veteran's 
death was due to service.  

A signed application for dependency and indemnity 
compensation was received from the appellant on August 28, 
1996.  A September 1996 rating decision granted service 
connection for the cause of the veteran's death, and the 
appellant was notified by VA in October 1996 that she had 
been awarded dependency and indemnity compensation effective 
September 1, 1996.  Subsequent notification to the appellant 
in October 1997 informed her that the effective date for 
payment of dependency and indemnity compensation to her had 
been adjusted to September 1, 1995.  The November 1998 
statement of the case informed the appellant that her award 
of dependency and indemnity compensation had been made 
effective September 1, 1995, because that was the date of 
liberalizing legislation pertaining to recognition by VA of 
the relationship between Agent Orange exposure (which the 
veteran had) and the subsequent development of lung cancer 
(the cause of the veteran's death).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The date of entitlement for 
death benefits based on service-connected death after service 
is the first day of the month in which the veteran's death 
occurred if a claim for such benefits is received within one 
year after the date of death; otherwise the date of 
entitlement will be the date of receipt of the claim.  38 
C.F.R. § 3.400(c)(2).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or to a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  In order 
to be eligible for a retroactive payment under the provisions 
of this paragraph the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  The provisions of this paragraph are applicable 
to original and reopened claims as well as claims for 
increase.  If a claim is reviewed on the initiative of VA 
within 1 year from the effective date of the law or VA issue, 
or at the request of a claimant received within 1 year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative determination 
of entitlement.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  

After reviewing the evidence presented in this case, the 
Board concludes that the preponderance of the evidence shows 
that the appellant did not file a claim for dependency and 
indemnity benefits until August 28, 1996.  Although the 
November 25, 1994, VA letter to the appellant indicating 
receipt of a claim for "benefits" (although not identified) 
and the notation on the January 5, 1995, application for 
burial benefits that an unsigned application for dependency 
and indemnity compensation (VA Form 21-534) had been returned 
suggest that she may have begun the process of filing a claim 
for such benefits in November 1994, the Board notes that she 
never completed an application at that time.  She apparently 
did not sign a DIC application form and did not return the 
unsigned application when it was sent to her.  She marked 
"No" in Box 9 on the application for burial benefits, as to 
whether she was claiming that the veteran's cause of death 
was related to service.  The evidence reflects that the 
appellant was in receipt of SBP upon the veteran's death and 
that  she never indicated an election to waive SBP payments 
in order to receive DIC.  

The Board finds that the appellant did not file a claim for 
dependency and indemnity compensation until August 28, 1996, 
and that review of the claim for that benefit was more than 1 
year after the liberalizing legislation recognizing a causal 
relationship between Agent Orange exposure and lung cancer.  
Therefore, under the provisions of 38 C.F.R. § 3.114, the 
appellant's award of dependency and indemnity compensation 
may not be authorized for a period of more than one year 
prior to the date of administrative determination of 
entitlement (which was September 1, 1996).  Consequently, the 
proper effective date for the grant of dependency and 
indemnity compensation in this case, based on the appellant's 
claim having been reviewed more than one year after the 
pertinent liberalizing law, is September 1, 1995.  The 
evidence in this case provides no basis for an effective date 
earlier than September 1, 1995, for the grant of dependency 
and indemnity compensation.  


ORDER

Entitlement to an effective date earlier than September 1, 
1995, for the grant of dependency and indemnity compensation 
is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

